11/07/2022



                                                                                               Case Number: DA 22-0563




                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    CAUSE NO. DA 22-0563

IN RE THE PARENTING PLAN OF:                 )
S.N.,                                        )
                                             )
ROBERT NEWHOUSE,                             )
   Petitioner and Appellee,                  )               ORDER EXTENDING
v.                                           )               RESPONDENT’S TIME
                                             )               TO FILE OPENING BRIEF
MARION KEEZER, k/n/a MARION                  )
SCOTT                                        )
    RESPONDENT and Appellant.                )


               This being the first request for a time extension and good cause therefrom;

               IT IS ORDERED THAT a 30-day time extension is granted for Respondent to file

an opening brief, due the ______ day of __________, 2022.

               A true copy of this order is being mailed to counsel of record for the parties on the

date hereof.

               DATED this _______ day of November, 2022.



                                             __________________________________________

                                             Bowen Greenwood, Clerk of the Supreme Court

C: Karl Knuchel, Jami Rebsom




                                                                                   Electronically signed by:
                                                                                      Bowen Greenwood
                                                                                  Clerk of the Supreme Court
                                                                                       November 7 2022